UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - x                              March 16, 2020
                                  :
UNITED STATES OF AMERICA
                                  :           PRELIMINARY ORDER OF
          - v. -                              FORFEITURE/
                                  :           MONEY JUDGMENT
DIMITRI TSEPERKAS,
                                  :           S4 18 Cr. 813 (LGS)
                   Defendant.
                                  :
- - - - - - - - - - - - - - - - - x

            WHEREAS, on or about January 9, 2019, DIMITRI TSEPERKAS

(the “defendant”), was charged in a one-count Information, S4 18

Cr. 813 (LGS) (the “Information”), with narcotics distribution

conspiracy to distribute and possess with intent to distribute 50

kilograms   and   more   of    mixtures   and   substances   containing           a

detectable amount of marijuana, in violation of Title 21, United

States Code, Section 846 (Count One);

            WHEREAS,     the    Information     included     a      forfeiture

allegation as to Count One of the Information, seeking forfeiture

to the United States, pursuant to Title 21, United States Code,

Section 853, of any and all property constituting or derived from

any proceeds that the defendant obtained directly or indirectly as

a result of the offense charged in Count One of the Information,

and any and all property used or intended to be used in any manner

or part to commit and to facilitate the commission of the offense

alleged in Count One of the Information, including, but not limited

to, a sum of money representing the amount of proceeds obtained as

a result of the offense described in Count One of the Information;
              WHEREAS, on or about January 9, 2019, the defendant pled

guilty   to    Count   One   of   the   Information,   pursuant   to   a   plea

agreement with the Government, wherein the defendant admitted the

forfeiture allegation with respect to Count One of the Information

and agreed to forfeit, pursuant to Title 21, United States Code,

Section 853, any and all property constituting or derived from any

proceeds the defendant obtained directly or indirectly as a result

of the offense charged in Count One of the Information and any and

all property used or intended to be used in any manner or part to

commit and to facilitate the commission of the offense charged in

Count One of the Information;

              WHEREAS, the Government asserts that $195,332 in United

States currency represents any and all property constituting or

derived from any proceeds the defendant obtained directly or

indirectly as a result of the offense charged in Count One of the

Information and any and all property used or intended to be used

in any manner or part to commit and to facilitate the commission

of the offense charged in Count One of the Information;

              WHEREAS, the Government seeks a money judgment in the

amount of $195,332 in United States currency, pursuant to Title

21, United States Code, Section 853, of any and all property

constituting or derived from any proceeds the defendant obtained

directly or indirectly as a result of the offense charged in Count
One of the Information and any and all property used or intended

to be used in any manner or part to commit and to facilitate the

commission of the offense charged in Count One of the Information;

and

           WHEREAS, the Court finds that as a result of acts and/or

omissions of the defendant, the proceeds traceable to the offense

charged   in    Count   One   of   the   Indictment   that   the   defendant

personally obtained cannot be located upon the exercise of due

diligence.

           NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED

THAT:

           1.     As a result of the offense charged in Count One of

the Information, to which the defendant pled guilty, a money

judgment in the amount of $195,332 in United States currency (the

“Money Judgment”), representing the amount of proceeds traceable

to the offense charged in Count One of the Information, shall be

entered against the defendant.

           2.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of

Criminal Procedure, this Preliminary Order of Forfeiture/Money

Judgment is final as to the defendant, DIMITRI TSEPERKAS, and shall

be deemed part of the sentence of the defendant, and shall be

included in the judgment of conviction therewith.
           3.    All   payments     on   the   outstanding       money   judgment

shall be made by postal money order, bank or certified check, made

payable, in this instance, to United States Customs and Border

Protection, and delivered by mail to the United States Attorney’s

Office, Southern District of New York, Attn: Money Laundering and

Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza,

New York, New York 10007 and shall indicate the defendant’s name

and case number.

           4.    United States Customs and Border Protection (or its

designee) is    authorized     to   deposit    the    payment     on   the   Money

Judgment in the Treasury Assets Forfeiture Fund, and the United

States shall have clear title to such forfeited property.

           5.    Pursuant to Title 21, United States Code, Section

853(p), the United States is authorized to seek forfeiture of

substitute assets of the defendant up to the uncollected amount of

the Money Judgment.

           6.    Pursuant to Rule 32.2(b)(3) of the Federal Rules of

Criminal   Procedure,    the    United     States     Attorney’s       Office   is

authorized to conduct any discovery needed to identify, locate or

dispose    of    forfeitable        property,        including     depositions,

interrogatories, requests for production of documents and the

issuance of subpoenas.
           7.     The Court shall retain jurisdiction to enforce this

Preliminary Order of Forfeiture/Money Judgment, and to amend it as

necessary, pursuant to Rule 32.2 of the Federal Rules of Criminal

Procedure.

           8.     The    Clerk    of   the    Court    shall   forward      three

certified copies of this Preliminary Order of Forfeiture/Money

Judgment to Assistant United States Attorney Alexander J. Wilson,

Co-Chief   of   the     Money    Laundering    and    Transnational   Criminal

Enterprises     Unit,    United    States     Attorney’s   Office,    One    St.

Andrew’s Plaza, New York, New York 10007.

Dated: New York, New York
       March 16, 2020
